Title: Report on the Memorial of James Warren, 12 April 1790
From: Hamilton, Alexander
To: 


Treasury-department. April 12th. 1790.[Communicated on April 12, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury on the Memorial of James Warren to him referred by an Order of the House of Representatives of the third instant

Respectfully reports;
That it appears, upon examination of the case of the Memorialist, that in the years 1777 and 1778, several Cargoes of Merchandize, which had been imported for the use of the United States, were consigned to his care, and that in the settlement of his accounts concerning those Cargoes by the Commercial Committee, he was allowed only the nominal amount of his expenditures and commissions.
That this settlement took place on the 28th. of November 1780, (at which time there was no authority to make an allowance for depreciation) and that on the 31st. of January 1781, a Warrant was drawn by the President of Congress on the Treasurer of the State of Massachusetts for thirty two thousand five hundred and fifty three dollars, and two ninetieths of a dollar, being the liquidated balance of the Memorialist’s account.
That the said Warrant was, sometime in the year 1782, discharged in specie by the State of Massachusetts, at the rate of one dollar for seventy five of the sum expressed upon the face of it.
That the Claim of the Memorialist is,
First: For an allowance of depreciation on the items of the account settled by the Commercial Committee (alledging as a peculiarity in his case, that the settlement was made by an Agent, not by himself; and that there was a demand for depreciation at the time, though not admitted for want of authority.)
Secondly: For the difference between the established rate of old emission money, when the Warrant was issued to him, and that at which it was discharged in specie; which he computes to amount to one hundred and fifteen pounds nine shillings and sixpence lawful money of Massachusetts.
In relation to which facts and circumstances, the Secretary begs leave to observe, that it is an important general rule, that regular settlements, in the established course, involving general principles, should remain untouched. That this rule, in reference to transactions during the late war, derives peculiar force from the then peculiar situation of public affairs. That in no respect is it’s observance more necessary than in whatever regards questions of depreciation. That every precedent of an admission of a claim upon that ground, beyond the limits now observed at the Treasury, must be more or less dangerous. That, in particular, it seems necessary to adhere to this as a principle. That when an account has been adjusted, and a balance discharged, no claim for depreciation ought afterwards to be admitted.
That the circumstance of the settlement having been made by an Agent, is no uncommon one. Nor does the demand stated to have been made, at the time, for an allowance for depreciation, appear to the Secretary of any material weight. It is naturally to be presumed, that the interest of applicants must have rendered such demands frequent. And the completion of the settlement, without it, shews that it was not persisted in.
The Secretary, however, thinks it incumbent upon him to state to the House, that as far as regards the mode of payment, there is something distinguishable in the case. He does not find, on enquiry, that it can have had place in many instances, in the precise form: Nevertheless, the degree of force, which this circumstance may be supposed to have, is overruled, in his Judgment, by the danger of a precedent for a new species of claim for depreciation. The allowance of it too, on this ground, would seem to involve this principle. That for depreciation which may have accrued between the time an order for payment may have been given, and the time of actual payment, compensation is to be made. A principle, which, it is to be apprehended, might have extensive consequences.
All which is humbly submitted,
Alexr. Hamilton,Secretary of the Treasury.
